Per Curiam:
Rule 79 of the General Rules of Practice prohibits, except ■ as therein mentioned, the appointment of any person as referee for any purpose in an action unless he ⅛ an attorney, and he must not be a partner or clerk of the attorney or counsel of the party in whose behalf such application is made or in any way connected in business with or occupy the same office with such attorney or counsel.'
This case is not within the express language of that rule, but is fairly within its spirit. The object of the rule is- to obtain a referee who is competent and who has no interest adverse to the party brought before' him: It is true, as alleged, that the referee in these proceedings has but very little to do,- but it is unseemly that a creditor should be brought before an officer of the court for examination at the instance of a party seeking to collect a claim when that officer is also seeking to collect a *8claim from him. It is unnecessary to consider in what respect the interest of the referee might prejudice the; defendant. It is sufficient to say that such an appointment is hot in the interest of. the due administration of justice. The order appealed from is, therefore, reversed, with ten dollars costs and disbursements to be credited on judgment, and the matter remitted to the county judge to name a disinterested person as referee. '
All concurred.
Order reversed, with ten dollars costs and disbursements, to. be credited on judgment, and the matter .remitted to the county judge to name a disinterested person as referee.